Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1, 2, 5-10, 12, 15, and 16 have been amended. Claims 17 and 18 have been added as new. Claims 4, 11, and 14 have been canceled. Claims 1-3, 5-10, 12, 13, and 15-18 are pending.

Response to Arguments
Applicant’s arguments, see pg. 11, filed 11/03/2021, with respect to the 35 U.S.C. 112(b) rejection have been fully considered and are persuasive. The 35 U.S.C. 112(b) rejection has been withdrawn. 
Applicant's arguments filed 11/03/2021 with respect to the 35 U.S.C. 101 rejection have been fully considered but they are not persuasive. 
Applicant argues that the amendments of claim 1 describing a terminal device that acquires data from a server of an e-commerce cite through a wired or wireless connection, and displaying order data on the screen of the terminal, device cannot be performed in a human mind, and thus the claim does not recite a mental process. Examiner disagrees. Under step 2A, prong 1, the claims are analyzed, without the additional elements, to determine whether the claims recite an abstract idea. In the Applicant’s application, claim 1 recites certain limitations that are directed towards mental processes, i.e. acquiring order data that includes delivery addresses, and selecting  Claims can recite a mental process even if they are claimed as being performed on a computer. A claim that is describes as a concept that is performed in the human mind and Applicant is merely claiming that concept  performed 1) on a generic computer, or 2) in a computer environment, or 3) is merely using a computer as a tool to perform the concept, is considered to recite a mental process (MPEP 2106.04(a)(2)(III)(C)). In the Applicant’s application, the limitations that correspond to mental process, are merely performed via a generic computer. Under step 2A, prong 2, the additional elements of a terminal device (and displaying order data on the screen of the terminal device) and a server of an e-commerce site, computer components are recited at a high-level of generality performing the above-mentioned limitations. The combination of the additional elements are no more than mere instructions to apply the exception using a generic computer. Accordingly, in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Applicant further argues that claim 1 does not recite a mathematical concept. Examiner disagrees. The claim limitations are directed to clustering the delivery addresses which then are segmented, and then the segments need to be clustered. The delivery addresses acquired are converted into longitude and latitude coordinates and then the longitude and latitude coordinates are converted into the three-dimensional 
Applicant argues that the computing load on the processor is reduced since no segmenting and clustering based on the text is required, but an adopting algorithm is adopted for the clustering, thus improves the computer function. Examiner disagrees. There is no indication in the claims or specification that the clustering improves a computer or computer technology. The improvement, at best is merely an improvement in the judicial exception itself (mathematical concept), and is recited in the specification that “by clustering a large amount of order data into a plurality of order sets, a delivery personnel delivers orders corresponding to the order sets sequentially, thereby facilitating improving the order delivery efficiency” (Specification [0023]). An improvement in order delivery efficiency is not an improvement in computer functions. It is important to keep in mind that an improvement in the judicial exception itself (e.g., a recited fundamental economic concept) is not an improvement in technology. For example, in Trading Technologies Int’l v. IBG LLC, the court determined that the claim simply provided a trader with more information to facilitate market trades, which improved the business process of market trading but did not improve computers or technology. Similarly, the alleged improvement in the Applicant’s claims are an improvement in the judicial exception itself, not an improvement in computers or technology.
Applicant argues that the clustering of their application is more accurate and finer than the prior art such as Wang (2018/0300655), providing an alternative and improved method for clustering addresses, and thus improves the function of a computer by no relevance in determining whether the subject matter of a claim falls within the §101  categories of possibly patentable subject matter." Intellectual Ventures I v. Symantec Corp., 838 F.3d 1307, 1315, 120 USPQ2d 1353, 1358 (Fed. Cir. 2016) (quoting Diamond v. Diehr, 450 U.S. at 188–89, 209 USPQ at 9). See also Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151, 120 USPQ2d 1473, 1483 (Fed. Cir. 2016) ("a claim for a new abstract idea is still an abstract idea. The search for a §101  inventive concept is thus distinct from demonstrating §102  novelty."). In addition, the search for an inventive concept is different from an obviousness analysis under 35 U.S.C. 103. See, e.g., BASCOM Global Internet v. AT&T Mobility LLC, 827 F.3d 1341, 1350, 119 USPQ2d 1236, 1242 (Fed. Cir. 2016). Therefore, Applicant’s arguments comparing their Applicant to Wang in an attempt to show an improvement is irrelevant to the 35 U.S.C. 101 analysis. Additionally, as stated above, there is no indication in the claims not specification of an improvement to the functioning of a computer. The clustering, at best, provides an improvement in the judicial exception.
Lastly, Applicant argues that a person skilled in the art should understand that clustering text-based addresses is a problem, and it could be reasonably derived from the specification and based on the cited provided art Wang, since Wang also declines to clustering the text-based addresses directly. Also, the improvement could be reasonably derived from the specification. Examiner disagrees. Similarly to their above arguments, it appears that the Applicant is arguing obviousness of an invention in order to show obviousness analysis under 35 U.S.C. 103. See, e.g., BASCOM Global Internet v. AT&T Mobility LLC, 827 F.3d 1341, 1350, 119 USPQ2d 1236, 1242 (Fed. Cir. 2016). Therefore, Applicant’s arguments comparing their Applicant to Wang in an attempt to show an improvement is irrelevant to the 35 U.S.C. 101 analysis. Additionally, as stated above, there is no indication in the claims not specification of an improvement to the functioning of a computer. The clustering, at best, provides an improvement in the judicial exception. The alleged improvement that is reasonably derived from the specification is improving the order delivery efficiency, which is indicated in the specification. This alleged improvement, however, is not an improvement in computer functions. 

Claim Objections
Claim 17 is objected to because of the following informalities:  Claim 17 recites “The medium according to claim 12…”. This appears to be a typographical error, and the claim should read “the non-transitory computer readable storage medium”  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 5-10, 12, 13, and 15-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without significantly more.  
Claims 1-3, 5-7, and 18 recite method (i.e. process), claims 8-10, 13, 15, and 16 recite an apparatus (i.e. machine), and claims 12 and 17 recites a non-transitory readable storage medium storing a computer program executed by a processor (i.e. machine). Therefore claims 1-3, 5-10, 12, 13, and 15-18 fall within one of the four statutory categories of invention.
Claims 1, 8, and 12 recite the limitations of acquiring a first preset number of pieces of order data, the order data including delivery addresses; converting the delivery addresses of the acquired order data into longitude and latitude coordinates of the delivery addresses of the acquired order data, and converting the longitude and latitude coordinates of the delivery addresses of the acquired order data into three-dimensional coordinates of the delivery addresses of the acquired order data; clustering the obtained three-dimensional coordinates of the delivery addresses of the acquired order data, to generate a second preset number of order sets and obtain clustering centers of the generated order sets; for each point indicated by each clustering center in the obtained clustering centers of the generated order sets, calculating a distance between the each point and a point indicated by a three-dimensional coordinate of initial location information of a target delivery personnel, so as to obtain distances between points indicated by the clustering centers of the generated order sets and the point indicated by the three-dimensional coordinate of the initial location information of the target delivery personnel; selecting, from the generated order sets, an order set having a shortest distance from the target delivery personnel; and displaying the order data included in the selected order set. The limitations are drawn to order delivery, and clustering to determine how groups of data are related. The claim limitations correspond to mathematical concepts (i.e. the limitations related to clustering  and calculating a distance between each point and a point indicated  by a three-dimensional coordinate of the initial location information of a target delivery personnel, further the clustering method for 
The judicial exception is not integrated into a practical application because the claim recites the additional elements of a terminal device (and displaying order data on the screen of the terminal device), server of an e-commerce site, at least one processor (claims 8 and 12), memory (claim 8), non-transitory computer readable storage medium (claim 12), and computer program (claim 12). The computer components are recited at a high-level of generality performing the above-mentioned limitations. The combination of the additional elements are no more than mere instructions to apply the exception using a generic computer. Accordingly, in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus, when viewed as an ordered combination, nothing in the claims add significantly more (i.e. an inventive concept) to the abstract idea. The claim is not patent eligible.
Dependent claims 3 and 13 recite the limitations of statisticizing a number of pieces of order data included in the generated order sets respectively; and selecting an order set including a maximum number of pieces of order data from the generated order sets. The claims include additional information that are further directed to the abstract idea analyzed above, and thus are also rejected under 35 U.S.C. 101.
Dependent claims 6 and 16 recite the limitations that each piece of order data comprises an order category and an order-placing user grade; and the sorting the order data included in the selected order set comprises: acquiring the order category and the order-placing user grade of the order data included in the selected order set; and sorting the order data included in the selected order set based on the distances between the points indicated by three-dimensional coordinates corresponding to delivery addresses of the order data included in the selected order set and the point indicated by the three- dimensional coordinate of the initial location information of the target delivery personnel, the acquired order category, and the acquired order-placing user grade. The claims include additional information that are further directed to the abstract idea analyzed above, and thus are also rejected under 35 U.S.C. 101.
Dependent claims 2, 5, 7, 9, 10, 15, 17, and 18 recite additional limitations and elements that are further directed to the abstract idea analyzed above. Therefore, claims 2, 5, 7, 9, 10, 15, 17, and 18 are also rejected under 35 U.S.C. 101.

Allowable Subject Matter
Claims 1-3, 5-10, 12, 13, and 15-18 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101, and the claim objection(s) set forth in this Office action.
Th closest patent and/or patent application prior art reference(s) relating to the Applicant’s invention is Wang (2018/0300655). Wang discloses a method and device for obtaining on-demand transport which encompasses obtaining departure coordinates (initial location) and clustering data of the departure coordinates and destination coordinates to obtaining a departure and destination cluster set, and selecting an order set from the generated order sets. While Wang discloses conversion of the locations into longitude and latitude coordinates, Wang does not explicitly disclose converting the location points into three-dimensional coordinates. Wang also fails to disclose  for each point indicated by each clustering center in the obtained clustering centers of the generated order sets, calculating a distance between the each point and a point indicated by a three-dimensional coordinate of initial location information of a target delivery personnel, so as to obtain distances between points indicated by the clustering centers of the generated order sets and the point indicated by the three-dimensional coordinate of the initial location information of the target delivery personnel; selecting, from the generated order sets, an order set having a shortest distance from the target delivery personnel. The amended claim limitation(s) overcome the prior art. 
 The closest non-patent literature reference found is the article “Creating balanced and connected clusters to improve service delivery routes in logistics planning” (Cao, 2010). The article discloses the goal of creating a clustering problem being to form well separated point groups/clusters such that the average the travel time or distance within each cluster is minimal subject to assuring the real total travel time or distance to a service cluster will be minimal. The reference does not explicitly disclose the limitations of the independent claims, particularly for each point indicated by each clustering center in the obtained clustering centers of the generated order sets, calculating a distance between the each point and a point indicated by a three-

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIONE N SIMPSON whose telephone number is (571)272-5513. The examiner can normally be reached M-F; 7:30 a.m.-4:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 

DIONE N. SIMPSON
Examiner
Art Unit 3628



/D.N.S./Examiner, Art Unit 3628       

/RESHA DESAI/Supervisory Patent Examiner, Art Unit 3628